DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of Claims 15-20 directed to an invention non-elected without traverse (see Response filed 30 November 2021).  Accordingly, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel Claims 15-20
Response to Arguments
	Applicant’s arguments filed 24 March 2022 have been fully considered in view of the claims as amended and are found persuasive.  The amendment and accompanying remarks distinguish the instant spray access ports from the personnel doors of Mindock.  Specifically, the access ports of the instant claims are sized and configured to accommodate a single spray nozzle in contrast to the doorway-type access for a spray technician of Mindock.  Accordingly, the grounds of rejection are overcome in view of the claims as amended and the accompanying clarifying remarks.
Allowable Subject Matter
Claims 1-9, 11-14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Mindock; however the reference does not teach or suggest the claimed configuration featuring spray ports which accommodate a single spray nozzle fed from an external source residing outside of hooded workspace area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715